.
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office notes that independent claim 2 does not require an anthracene group (as pervious applications in the continuity series have so required) to be met. Therefore, the effective filing date of 03/12/2019 is viewed as the earliest date for which prior art references must precede.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the light emitting layer comprises a dibenzofuran derivative and later recites the dibenzofuran derivative comprises a dibenzofuran skeleton. As dibenzofuran derivative is and of itself contains a dibenzofuran skeleton the recitation “comprises a dibenzofuran skeleton” is not clear. The metes and bounds of “comprises a dibenzofuran skeleton” is not clear as the office cannot determine how the material 
For purposes of examination, the claims will be treated as requiring a material requiring a dibenzofuran group.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 6-9, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (US 2016/0336519).

Regarding Claim 2, Seo teaches a light-emitting element containing at least an anode 101, a cathode 102, and an EL layer 103. The EL layer 103 includes at least a light-emitting layer 113, a first electron-transport layer 114-1, and a second electron-transport layer (paragraph 73). The light emitting layer host materials are listed in Table 9 (paragraph 310). Entry No. 4 (2mDBFPPA-II) (page 31):



    PNG
    media_image1.png
    255
    336
    media_image1.png
    Greyscale

	The office notes that 2mDBFPPA-II comprises a dibenzofuran skeleton (per claim 2).

 
Regarding Claim 3, The light-emitting layer includes a fluorescent substance and a host material (paragraph 13) (per claim 3).

Regarding Claim 4, The office notes that 2mDBFPPA-II comprises a dibenzofuran skeleton and an anthracene skeleton (per claim 4).

Regarding Claim 5, The office notes that 2mDBFPPA-II comprises a dibenzofuran skeleton and an anthracene skeleton linked by a phenylene (per claim 5).

Regarding Claims 6 and 11, 2mDBFPPA-II reads on applicants G1-S1 wherein Ar1 and Ar2 are phenyl groups; X = O; R1-R18 = H (per claim 6).

Regarding Claims 7 and 12, Seo teaches a light-emitting element containing at least an anode 101, a cathode 102, and an EL layer 103. The EL layer 103 includes at least a light-emitting layer 113, a first electron-transport layer 114-1, and a second electron-transport layer 114-2(paragraph 73). The EL layer may also include the hole-injection layer 111, a hole-transport layer 112, the light-emitting layer 113 (contains 2mDBFPPA-II), the first electron-transport layer 114-1, the second electron-transport layer 114-2, and an electron-injection layer 115 (paragraph 88). The hole-injection layer can contain an aromatic amine compound such as 4,4'-bis[N-(4-diphenylaminophenyl)-N-phenylamino]biphenyl (first organic material) (paragraph 89). 
The hole-injection layer includes an organic acceptor material (paragraph 21) (per claim 7) such as 2,3,6,7,10,11-hexacyano-1,4,5,8,9,12-hexaazatriphenylene  (second organic compound) (per claim 12) (paragraph 22).

Regarding Claim 8, The light-emitting layer includes a fluorescent substance and a host material (paragraph 13) (per claim 8).

Regarding Claim 9, The office notes that 2mDBFPPA-II comprises a dibenzofuran skeleton and an anthracene skeleton (per claim 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2016/0336519).

Regarding Claims 5 and 10, The office notes that 2mDBFPPA-II comprises a dibenzofuran skeleton and an anthracene skeleton linked by a phenylene. The 2-position of the anthracene and the 4-postion of the dibenzofuran are bonded in a meta fashion to the phenylene which constitutes a positional isomer.
Position isomers are a basic form of close “structural isomers.”  MPEP 2144.09, second paragraph, states, “Compounds which are position isomers … are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”  It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349 (Bd. Pat. App. & Int. 1980); In re Mehta, 146 USPQ 284, 287 (C.C.P.A. 1965); In re Surrey, 138 USPQ 67 (C.C.P.A. 1963); Ex Parte Ullyot, 103 In re Norris, 84 USPQ 458 (C.C.P.A. 1950); Ex Parte Naito, 168 USPQ 437, 439 (Bd. Pat. App. & Int. 1969); Ex parte Allais, 152 USPQ 66 (Bd. Pat. App. & Int. 1965); In re Wilder, 166 USPQ 545, 548 (C.C.P.A. 1970); Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960); Ex parte Biel, 124 USPQ 109 (Bd. Pat. App. & Int. 1958); In re Petrzilka, 165 USPQ 327 (C.C.P.A. 1970); In re Crounse, 150 USPQ 554 (C.C.P.A. 1966); In re Fouche, 169 USPQ 429 (C.C.P.A. 1971); Ex parte Ruddy, 121 USPQ 427 (Bd. Pat. App. & Int. 1955); In re Wiechert, 152 USPQ 247 (C.C.P.A. 1967), In re Shetty, 195 USPQ 753 (C.C.P.A. 1977); In re Jones, 74 USPQ 152, 154 (C.C.P.A. 1947); and In re Mayne, 41 USPQ2d 1451 (Fed. Cir. 1997) {in which the Court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at pages 1454-1455)}.
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1941 (Fed. Cir. 1992), which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”. Position isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150 (C.C.P.A. 1953), which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some In re Deuel 34 USPQ2d 1210, 1214 (Fed. Cir. 1995) which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph.
Therefore, nothing unobvious is seen in substituting the known meta isomer (2mDBFPPA-II) for the structurally similar para isomer, as taught by Seo, since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (C.C.P.A. 1950) (per claim 5).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786